
	
		II
		110th CONGRESS
		1st Session
		S. 2167
		IN THE SENATE OF THE UNITED STATES
		
			October 16, 2007
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to authorize
		  agricultural producers to establish and contribute to tax-exempt farm savings
		  accounts in lieu of obtaining federally subsidized crop insurance or noninsured
		  crop assistance, to provide for contributions to such accounts by the Secretary
		  of Agriculture, to specify the situations in which amounts may be paid to
		  producers from such accounts, and to limit the total amount of such
		  distributions to a producer during a taxable year, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Farm Savings Account Act of
			 2007.
		2.Farm savings
			 accounts
			(a)In
			 generalPart VII of subchapter B of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to additional itemized deductions for
			 individuals) is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Farm savings
				accounts
						(a)Deduction
				allowedIn the case of a qualified farmer, there shall be allowed
				as a deduction for the taxable year an amount equal to the aggregate amount
				paid in cash during such taxable year by or on behalf of such individual to a
				farm savings account of such individual.
						(b)Minimum
				contribution requirementA deduction shall not be allowed under
				subsection (a) for the taxable year with respect to an individual if, during
				such taxable year, the aggregate amount contributed by such individual to farm
				savings accounts of the individual is not equal to at least 2 percent of the
				individual’s 3-year average of income derived from farming or ranching.
						(c)Account balance
				limitationA deduction shall not be allowed under subsection (a)
				with respect to any portion of a contribution to a farm savings account of an
				individual if such contribution would result in the sum of the balances in all
				such accounts of such individual to exceed 150 percent of the individual’s
				3-year average of income derived from farming or ranching.
						(d)Qualified
				farmerFor purposes of this section, the term qualified
				farmer means, with respect to any taxable year, any individual who,
				during such year—
							(1)was engaged in the
				trade or business of farming or ranching,
							(2)has in effect an
				agreement with the Secretary of Agriculture to accept contributions under this
				section in lieu of—
								(A)receiving, after the expiration of any
				transition period applicable to the individual under subsection (g)(2), any
				Federal subsidy toward the premium of any crop insurance policy, or
								(B)obtaining
				noninsured crop disaster assistance under section 196 of the Federal
				Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333), and
								(3)does not have any federally subsidized crop
				insurance policy, except during transition periods applicable to the individual
				under subsection (g)(2).
							(e)Farm savings
				accountFor purposes of this section—
							(1)In
				generalThe term farm savings account means a trust
				created or organized in the United States as a farm savings account exclusively
				for the purpose of making qualified distributions, but only if the written
				governing instrument creating the trust meets the following
				requirements:
								(A)No contribution
				will be accepted unless it is in cash.
								(B)The trustee is a
				bank (as defined in section 408(n)) or another person who demonstrates to the
				satisfaction of the Secretary that the manner in which such person will
				administer the trust will be consistent with the requirements of this
				section.
								(C)The assets of the
				trust will be invested in securities issued by the United States Treasury or in
				such other low-risk interest-bearing securities as are approved by the
				Secretary.
								(D)The assets of the
				trust will not be commingled with other property except in a common trust fund
				or common investment fund.
								(E)The interest of an
				individual in the balance in his account is nonforfeitable.
								(2)Qualified
				distributionThe term qualified distribution means
				any amount paid from a farm savings account to the account beneficiary to the
				extent that such amount when added to all other amounts paid from such accounts
				to such beneficiary during the taxable year (other than rollover contributions)
				does not exceed the excess (if any) of—
								(A)80 percent of such
				beneficiary’s 3-year average of income derived from farming or ranching,
				over
								(B)such beneficiary’s
				gross income derived from farming or ranching for the taxable year.
								(3)3-year average
				of income derived from farming or ranchingThe term 3-year
				average of income derived from farming or ranching means, with respect
				to any individual—
								(A)the sum of the
				individual’s gross income derived from farming or ranching for the taxable year
				and the 2 preceding taxable years, divided by
								(B)the number of
				taxable years taken into account under clause (i) during which such individual
				was engaged in the trade or business of farming or ranching.
								(4)Account
				beneficiaryThe term account beneficiary means the
				individual on whose behalf the farm savings account was established.
							(5)Special
				rules
								(A)Federal
				contributionsFor purposes of this title, any amount paid to a
				farm savings account by the Secretary of Agriculture under subsection (g) shall
				be included in the account beneficiary’s gross income in the taxable year for
				which the amount was contributed, whether or not a deduction for such payment
				is allowable under this section to the beneficiary.
								(B)Other
				rulesRules similar to the following rules shall apply for
				purposes of this section:
									(i)Section 219(d)(2)
				(relating to no deduction for rollovers).
									(ii)Section 219(f)(3)
				(relating to time when contributions deemed made).
									(iii)Section 408(g)
				(relating to community property laws).
									(iv)Section 408(h)
				(relating to custodial accounts).
									(f)Tax treatment of
				accounts
							(1)In
				generalA farm savings account is exempt from taxation under this
				subtitle unless such account has ceased to be a farm savings account.
				Notwithstanding the preceding sentence, any such account is subject to the
				taxes imposed by section 511 (relating to imposition of tax on unrelated
				business income of charitable, etc. organizations).
							(2)Termination of
				accountsIf the account beneficiary ceases to engage in the trade
				or business of farming or ranching, such trade or business becomes covered
				under any crop insurance policy for which a premium subsidy is paid by the
				Secretary of Agriculture, or the account beneficiary seeks noninsured crop
				disaster assistance under section 196 of the Federal Agriculture Improvement
				and Reform Act of 1996 (7 U.S.C. 7333)—
								(A)all farm savings
				accounts of such individual shall cease to be such accounts, and
								(B)the balance of all
				such accounts shall be treated as—
									(i)distributed to such
				individual, and
									(ii)not paid in a
				qualified distribution.
									(g)Federal
				contribution to accounts
							(1)Contributions
				requiredUsing amounts in the
				insurance fund established under section 516(c) of the Federal Crop Insurance
				Act (7 U.S.C.
				1516(c)), the Secretary of Agriculture shall match the
				contributions made for a taxable year to farm savings accounts of an individual
				who has entered into the agreement with the Secretary required by subsection
				(d)(2) in an aggregate amount equal to 2 percent of the individual’s 3-year
				average of income derived from farming or ranching.
							(2)Transition
				periodsNotwithstanding
				paragraph (1), during the first 3 taxable years for which the Secretary of
				Agriculture makes contributions under such paragraph to farm savings accounts
				of an individual and during the first 3 taxable years following any taxable
				year during which there occurs a qualified distribution from a farm savings
				account of the individual, the amount contributed by the Secretary may not
				exceed—
								(A)for the first
				taxable year, 25 percent of the amount the Secretary would otherwise contribute
				under paragraph (1) for that taxable year,
								(B)for the second
				taxable year, 50 percent of the amount the Secretary would otherwise contribute
				under paragraph (1) for that taxable year, and
								(C)for the third taxable year, 75 percent of
				the amount the Secretary would otherwise contribute under paragraph (1) for
				that taxable year.
								(3)Crop insurance
				coverageDuring any
				transition period applicable to an individual under paragraph (1), the
				individual shall procure, as a condition of receiving contributions under this
				subsection, at least catastrophic risk protection provided under section 508(b)
				of the Federal Crop Insurance Act (7 U.S.C. 1508(b)).
				During this period, the individual would be covered with any claim at the same
				level of coverage purchased, but subject to the condition that any claim would
				first use amounts in the farm savings accounts of an individual before
				conventional crop insurance would make any payment, if necessary.
							(h)Tax treatment of
				distributions
							(1)In
				generalAny amount paid or distributed out of a farm savings
				account (other than a rollover contribution described in paragraph (4)) shall
				be included in gross income.
							(2)Additional tax
				on non-qualified distributions
								(A)In
				generalThe tax imposed by this chapter on the account
				beneficiary for any taxable year in which there is a payment or distribution
				from a farm savings account of such beneficiary which is not a qualified
				distribution shall be increased by 15 percent of the amount of such payment or
				distribution which is not a qualified distribution.
								(B)Exception for
				disability or deathSubparagraph (A) shall not apply if the
				payment or distribution is made after the account beneficiary becomes disabled
				within the meaning of section 72(m)(7) or dies.
								(3)Excess
				contributions returned before due date of return
								(A)In
				generalIf any excess contribution is contributed for a taxable
				year to a farm savings account of an individual, paragraph (2) shall not apply
				to distributions from the farm savings accounts of such individual (to the
				extent such distributions do not exceed the aggregate excess contributions to
				all such accounts of such individual for such year) if—
									(i)such distribution
				is received by the individual on or before the last day prescribed by law
				(including extensions of time) for filing such individual's return for such
				taxable year, and
									(ii)such distribution
				is accompanied by the amount of net income attributable to such excess
				contribution.
									Any net
				income described in clause (ii) shall be included in the gross income of the
				individual for the taxable year in which it is received.(B)Excess
				contributionFor purposes of subparagraph (A), the term
				excess contribution means any contribution (other than a rollover
				contribution) which is not deductible under this section.
								(4)Rollover
				contributionAn amount is described in this paragraph as a
				rollover contribution if it meets the requirements of subparagraphs (A) and
				(B).
								(A)In
				generalFor purposes of this section, any amount paid or
				distributed from a farm savings account to the account beneficiary shall be
				treated as a qualified distribution to the extent the amount received is paid
				into a farm savings account for the benefit of such beneficiary not later than
				the 60th day after the day on which the beneficiary receives the payment or
				distribution.
								(B)
				LimitationThis paragraph shall not apply to any amount described
				in subparagraph (A) received by an individual from a farm savings account if,
				at any time during the 1-year period ending on the day of such receipt, such
				individual received any other amount described in subparagraph (A) from a farm
				savings account which was not included in the individual's gross income because
				of the application of this paragraph.
								(5)Transfer of
				account incident to divorceThe transfer of an individual's
				interest in a farm savings account to an individual's spouse or former spouse
				under a divorce or separation instrument described in subparagraph (A) of
				section 71(b)(2) shall not be considered a taxable transfer made by such
				individual notwithstanding any other provision of this subtitle, and such
				interest shall, after such transfer, be treated as a farm savings account with
				respect to which such spouse is the account beneficiary.
							(6)Treatment after
				death of account beneficiary
								(A) Treatment if
				designated beneficiary is spouseIf the account beneficiary’s
				surviving spouse acquires such beneficiary’s interest in a farm savings account
				by reason of being the designated beneficiary of such account at the death of
				the account beneficiary, such farm savings account shall be treated as if the
				spouse were the account beneficiary.
								(B)Other
				cases
									(i)In
				generalIf, by reason of the death of the account beneficiary,
				any person acquires the account beneficiary’s interest in a farm savings
				account in a case to which subparagraph (A) does not apply—
										(I)such account shall
				cease to be a farm savings account as of the date of death, and
										(II)an amount equal
				to the fair market value of the assets in such account on such date shall be
				included if such person is not the estate of such beneficiary, in such person’s
				gross income for the taxable year which includes such date, or if such person
				is the estate of such beneficiary, in such beneficiary’s gross income for the
				last taxable year of such beneficiary.
										(ii)Deduction for
				estate taxesAn appropriate deduction shall be allowed under
				section 691(c) to any person (other than the decedent or the decedent’s spouse)
				with respect to amounts included in gross income under clause (i) by such
				person.
									(i)ReportsThe
				Secretary may require the trustee of a farm savings account to make such
				reports regarding such account to the Secretary and to the account beneficiary
				with respect to contributions, distributions, and such other matters as the
				Secretary determines appropriate. The reports required by this subsection shall
				be filed at such time and in such manner and furnished to such individuals at
				such time and in such manner as may be required by the
				Secretary.
						.
			(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 of such Code is amended
			 by inserting after paragraph (21) the following new paragraph:
				
					(22)Farm savings
				accountsThe deduction allowed by section
				224.
					.
			(c)Tax on excess
			 contributionsSection 4973 of such Code (relating to tax on
			 excess contributions to certain tax-favored accounts and annuities) is
			 amended—
				(1)by striking
			 or at the end of subsection (a)(4), by inserting
			 or at the end of subsection (a)(5), and by inserting after
			 subsection (a)(5) the following new paragraph:
					
						(6)a farm savings
				account (within the meaning of section
				224(e)),
						,
				and
				(2)by adding at the
			 end the following new subsection:
					
						(h)Excess
				contributions to farm savings accountsFor purposes of this
				section, in the case of farm savings accounts (within the meaning of section
				224(e)), the term excess contribution means the sum of—
							(1)the aggregate
				amount contributed for the taxable year to the accounts (other than rollover
				contributions described in section 224(h)(4)) which is not allowable as a
				deduction under section 224 for such year, and
							(2)the amount
				determined under this subsection for the preceding taxable year, reduced by the
				sum of—
								(A)the distributions
				out of the accounts with respect to which additional tax was imposed under
				section 224(h)(2), and
								(B)the excess (if
				any) of—
									(i)the maximum amount
				allowable as a deduction under section 224(c) for the taxable year, over
									(ii)the amount
				contributed to the accounts for the taxable year.
									For
				purposes of this subsection, any contribution which is distributed out of the
				farm savings account in a distribution to which section 224(h)(3) applies shall
				be treated as an amount not
				contributed..
				(d)Tax on prohibited
			 transactions
				(1)Section 4975(c) of
			 such Code (relating to tax on prohibited transactions) is amended by adding at
			 the end the following new paragraph:
					
						(7)Special rule for
				farm savings accountsAn individual for whose benefit a farm
				savings account (within the meaning of section 224(e)) is established shall be
				exempt from the tax imposed by this section with respect to any transaction
				concerning such account (which would otherwise be taxable under this section)
				if, with respect to such transaction, the account ceases to be a farm savings
				account by reason of the application of section 224(f)(2) to such
				account.
						.
				(2)Section 4975(e)(1)
			 of such Code is amended by redesignating subparagraphs (F) and (G) as
			 subparagraphs (G) and (H), respectively, and by inserting after subparagraph
			 (E) the following new subparagraph:
					
						(F)a farm savings
				account described in section
				224(e),
						.
				(e)Failure To
			 provide reports on farm savings accountsSection 6693(a)(2) of
			 such Code (relating to reports) is amended by redesignating subparagraphs (D)
			 and (E) as subparagraphs (E) and (F), respectively, and by inserting after
			 subparagraph (C) the following new subparagraph:
				
					(D)section 224(i)
				(relating to farm savings
				accounts),
					.
			(f)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 of such Code is amended by striking the last item and inserting the
			 following:
				
					
						Sec. 224. Farm savings
				accounts.
						Sec. 225. Cross
				reference.
					
					.
			(g)Conforming
			 amendments to federal crop insurance act
				(1)Payment of
			 portion of premium by federal crop insurance corporationSection 508(e) of the Federal Crop
			 Insurance Act (7
			 U.S.C. 1508(e)) is amended by adding at the end the following
			 new paragraph:
					
						(6)Transition to
				farm savings accountsIf a
				producer enters into an agreement under
				section
				224 of the Internal Revenue Code of 1986 to forgo any Federal
				subsidy toward the premium of any crop insurance policy in exchange for
				contributions by the Secretary to a farm savings account of the producer, then,
				in connection with the purchase of any crop insurance policy during the first 3
				taxable years for which the Secretary makes contributions under subsection (g)
				of such section to a farm savings account of the producer, the amount of the
				premium to be paid by the Corporation under this subsection shall be equal
				to—
							(A)for the first taxable year, 75 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this subsection;
							(B)for the second taxable year, 50 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this subsection; and
							(C)for the third taxable year, 25 percent of
				the amount of the premium that would otherwise be paid by the Corporation under
				this
				subsection.
							.
				(2)Funding
			 sourceSection 516(b) of such Act (7 U.S.C. 1516(b)) is amended by
			 adding at the end the following new paragraph:
					
						(3)Contributions to
				farm savings accountsThe
				Secretary shall use the insurance fund established under subsection (c) to make
				required contributions to farm savings accounts established under section 224
				of the Internal Revenue Code of
				1986.
						.
				(h)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
